                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 10-00319-14

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

TIMOTHY GENTRY                                   MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

       Before the Court is Petitioner Timothy Gentry’s (“Gentry”) miscellaneous letter

motion (Record Document 945). The letter motion makes various requests however it

appears Gentry is attempting to file a habeas corpus proceeding under 28 U.S.C. § 2241

or § 2255. The Court will explain the function of both motions below. For the following

reasons, Gentry’s motion is DENIED.

   A. Post-Conviction Relief: 28 U.S.C. §§ 2241 and 2255

       A writ of habeas corpus pursuant to 28 U.S.C. § 2241 and a motion to vacate, set

aside, or correct a sentence pursuant to 28 U.S.C. § 2255 are “distinct mechanisms for

seeking post-conviction relief.” Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). A

Section 2241 petition challenges the manner in which a sentence is executed and must

be filed in the same district where the prisoner is incarcerated. See Harris v. Holder, 483

F. App’x 906, 907 (5th Cir. 2012). A Section 2255 petition, by contrast, “provides the

primary means of collateral attack on a federal sentence,” and must be filed in the district

of the sentencing court. Cox v. Warden, Federal Detention Ctr., 911 F.2d 1111, 1113 (5th

Cir. 1990). Relief is warranted for a § 2255 petition “for errors cognizable on collateral

review that occurred at or prior to sentencing.” Pack, 218 F.3d at 451 (internal quotations

and citations omitted).


                                       Page 1 of 2
       After review of Gentry’s requests, it appears Gentry is seeking guidance as to the

appropriate post-conviction relief. Therefore, the Court directs the Clerk to send a § 2255

form to Mr. Gentry. To the extent Mr. Gentry seeks to file a § 2241 petition, Gentry is

directed to the district court where he is incarcerated.

   B. All Other Requests

       As to Gentry’s other miscellaneous requests for documents, the Court will not

reach the merits of these requests as Gentry has not sought the proper post-conviction

relief. Therefore, the Court DENIES all of Gentry’s remaining requests without prejudice.

The requests may be re-urged after filing the appropriate form of post-conviction relief.

       IT IS SO ORDERED.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this the 15th day of

November, 2019.




                                        Page 2 of 2
